Citation Nr: 0608842	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-36 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. Section 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1944. He died in April 2003.  The appellant is the veteran's 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in June 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the veteran's claim of 
entitlement to service connection for cause of the veteran's 
death, and DIC under 38 U.S.C.A. § 1318.

In March 2004, the appellant was afforded a personal hearing 
at the RO.  A transcript of that hearing is in the file.   

In March 2006, the appellant filed a motion to advance this 
case on the Board's docket.  That motion was granted by the 
Board later in the same month.



FINDINGS OF FACT

1. The veteran died in April 2003, as a result of gastric 
cancer due to, or as a consequence of peritoneal carcinoma.

2. During his lifetime the veteran was service connected for 
peroneal nerve palsy of the right foot rated as 40 percent 
disabling; and residuals of a left knee semilunar cartilage 
removal rated as 20 percent disabling.  Individual 
unemployability (TDIU) was granted as of February 5, 1996.

3.  The preponderance of the evidence is against finding a 
causal relationship between the veteran's military service, 
or any disability related thereto, and his death.

4. The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death, nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2005).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the 
appellant that she should submit all pertinent evidence in 
her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in June 2003, 
as well as the October 2003 statement of the case essentially 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a).  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all service medical records and 
identified post service records.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, she has not been 
prejudiced thereby as the record shows that she was provided 
a meaningful opportunity to participate in her appeal.

During the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 
2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide 
the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the appellant was provided with 
notice of what type of information and evidence was 
needed to substantiate her claim for service connection 
for the cause of the veteran's death but she was not 
provided with notice of the type of evidence necessary 
to establish the effective date for the benefit sought 
on appeal.  Despite the inadequate notice provided to 
the appellant on this element, the Board finds no 
prejudice to her in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, 
as the Board concludes below that the preponderance of 
the evidence is against the appellant's claims, any 
questions as to the effective date to be assigned are 
moot.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Background

The appellant is seeking service connection for the cause of 
the veteran's death, and entitlement to DIC benefits under 38 
U.S.C.A. Section 1318.  The veteran died in April 2003.  The 
death certificate lists the cause of death as gastric cancer 
due to or a consequence of peritoneal carcinoma.  No other 
conditions were listed as contributing to death. 

During his lifetime the veteran was service connected for 
peroneal nerve palsy of the right foot rated as 40 percent 
disabling; and for residuals of a left knee semilunar 
cartilage removal rated as 20 percent disabling.  The 
combined rating for disability purposes was 60 percent.  A 
TDIU was granted as of February 5, 1996.

During service the veteran had no complaints or treatment for 
either gastric cancer, or peritoneal carcinoma.  

In May 2003, the RO received the appellant's application for 
DIC.  In response to the appellant's application for 
benefits, the RO notified her that entitlement to VA death 
benefits required a demonstration that a disability of 
service origin resulted directly in the veteran's death.  It 
indicated that the appellant should submit all available 
medical records pertaining to the veteran's treatment for 
conditions related to the cause of the veteran's death. 

At a March 2004 personal hearing the appellant argued that 
the veteran's death was due to his service connected 
disabilities; that injuries sustained during treatment in a 
VA facility contributed to his death; and that he should have 
been entitled to TDIU for ten years prior to death.  It was 
noted that the veteran sustained injuries to his service 
connected leg disorder during treatment at VA in 1992 to 
1993.  

The Board notes that the records of treatment at VA from 1992 
are in the claims file and injury to his leg was conceded by 
the RO.  Subsequently service connection was granted for this 
disorder and a TDIU was granted effective from June 8, 1996.  
There are no records regarding treatment for gastric cancer 
or peritoneal carcinoma in the file.  From the death 
certificate it would appear the veteran was diagnosed and 
died within two weeks of the terminal disorder being 
diagnosed.   

Analysis

a. Cause of Death

A service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related 
to the principal cause. It must be shown that it contributed 
substantially or materially, that it combined to cause death 
that it aided or assisted in the production of death. It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).

In this case the veteran died in April 2003, as a result of 
gastric cancer due to or a consequence of peritoneal 
carcinoma.  No competent medical evidence has been submitted 
to show that these illnesses are related to either service, 
or to a service connected disorder.  There is no evidence of 
either gastric cancer or peritoneal carcinoma in service.  
Indeed, the medical evidence of record indicates that the 
interval between the diagnosis of these disorders and death 
was only about two weeks.  

The appellant has alleged that the veteran's death was a 
direct result of service, and/or his service connected 
disorders contributed to his death.  These lay statements, 
however, are not supported by any medical evidence.  
Statements by the appellant on such matters do not constitute 
competent medical evidence, since, as a layperson, she has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(When the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.) 

There is no medical evidence of record which would in any way 
relate either the gastric cancer which caused the veteran's 
death to his period of service, nor is there evidence the 
veteran's service connected disabilities contributed to his 
cause of death.  Under the circumstances discussed above, the 
evidence is not approximately balanced.  Rather, the 
preponderance of the evidence is against the claim. The 
weight of the evidence demonstrates that the primary cause of 
death (gastric cancer due to or a consequence of peritoneal 
carcinoma) is not related to service or to a service- 
connected disability. As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his own willful misconduct and at 
the time of death, the veteran was receiving, or was entitled 
to receive, compensation for service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death. The 
total rating may be either schedular or based upon 
unemployability. 38 U.S.C.A. § 1318 (West 2002).

In this case, the veteran's combined rating at death was 60 
percent. He had, however, been receiving a total disability 
evaluation based on individual unemployability since February 
1996.  Hence, for the appellant spouse to be successful in 
her claim she must establish either entitlement to a combined 
100 percent schedular rating for the 10 years prior to the 
veteran's demise, or entitlement to a total disability 
evaluation based on individual unemployability for the 10 
years prior to his death.

While the appellant argues that the veteran "should have 
been" rated totally disabled for 10 years prior to his 
death, the United States Court of Appeals for the Federal 
Circuit in National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), affirmed VA's adoption of the provisions contained in 
38 C.F.R. § 3.22 (2005), preclude any "hypothetical look 
back," and hence, preclude a grant of the appeal under the 
theory of the case suggested by the appellant.  While the 
provisions of 38 C.F.R. § 3.22 do not preclude the appellant 
from arguing that prior rating decisions were clearly and 
unmistakably erroneous, a claim of clear and unmistakable 
error has not been presented in this case.

Accordingly, given the fact that the veteran was not actually 
rated 100 percent disabled due to a service connected 
disorder for 10 years prior to his death, and given that a 
total disability evaluation based on individual 
unemployability was not actually in effect for 10 years prior 
to his death, entitlement to DIC under 38 U.S.C.A. § 1318 is 
denied as a matter of law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


